DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 14 December 2020 for application 15/826,771. Claims 1-6, 8-13 and 15-20 have been amended. Currently claims 1-20 are pending and have been examined.
Applicant’s arguments with respect to the objection of claim 2, 9, and 16 have been fully considered and are persuasive. The objection of claims 2, 9, and 16 have been withdrawn.
Applicant’s arguments with respect to the §112b rejection of claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 have been withdrawn.


Claim Rejections - 35 USC § 103
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.        Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al (US 20130149676 A1) in view of Harlan (US 20090144081 A1).
Regarding Claim 1, Tokuda teaches: A method for using a composition model to generate compositional artifacts, the method comprising: identifying a first artifact (FIG. 11 is a block diagram of an embodiment of a computing system environment 2200 [0183] (wherein computing system corresponds to the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063]). In step 922, one or more preferred recipes associated with the particular person are acquired [0140]. (Recipe corresponds to the applicants’ definition of compositional artifact as disclosed in the instant specification paragraph [0002])); determining a first set of logical coordinates within a compositional artifact model for the first artifact (In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated [0142]. (The coordinates of compositional artifacts may be based on the artifacts' components, relative compositions, and performance vectors (e.g., how the artifact tastes) as disclosed by applicant in instant specification [0031]. This corresponds to: The virtual cooking result or VCR may include quantitative characterizations regarding the expected flavor of the recipe including, for example, the degree of saltiness, the intensity of a particular aroma, and the expected total flavor intensity of the recipe [0046]. Also, compositional artifact model may be substantially similar to composition model as disclosed by applicant in the instant specification paragraph [0059] and the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063] corresponds to a computer system as mentioned earlier)); identifying a tolerance parameter, the tolerance parameter including a range of logical distances, (particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value) [0150]. The particular flavor distance between the recipe and a second recipe may also be based on a difference between a total flavor intensity value associated with the recipe and a second total flavor intensity value associated with the second recipe.[0135]. Note: +/-5% depicts a range and flavor distance which is based on flavor intensity values corresponds to logical distance), a cost of a first component (ingredient costs [0079]. In some cases, the one or more recipe constraints may include budget constraints such as a maximum meal cost associated with each meal of the plurality of meals or a maximum total meal cost for the plurality of meals (e.g., a maximum weekly food budget) [0149]), a component filter (For example, all recipes with a particular ingredient or satisfying one or more recipe constraints may be filtered and outputted to the precluded results filter 366 [0068]), and a set of user preferences (The user preferences filter 365 of FIG. 3F [0068]); calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact (In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe [0142]); identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact (In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe. In step 927, one or more second recipe pairings associated with a second recipe of the one or more similar recipes are determined. [0142]); and notifying a user of the second artifact (In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. In step 930, the new recipe pairing is displayed [0143]. FIG. 2 depicts one embodiment of how recipe recommendations 202-205 as displayed on mobile device 122 [0048] which corresponds to notifying a user).
However, Tokuda does not explicitly disclose: a demographic trend.
Harlan teaches, in an analogous system: a demographic trend (A user can generate meal plans with shopping lists based on the demographic and anthropomorphic information in each group [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tokuda to incorporate the teachings of Harlan to use demographic information. One would have been motivated to do this modification because doing so would give the benefit of allowing the user to select recipes and/or generate a meal plan based on that information as taught by Harlan paragraph [0044].
Regarding Claim 2, Tokuda teaches: The method of claim 1, wherein the composition model is generated by a method comprising: receiving a plurality of artifacts (In step 961, a plurality of recipes is acquired [0149]); identifying a first artifact among the plurality of artifacts and a second artifact among the plurality of artifacts (In step 966 of FIG. 9D, a first set of recipes of the plurality of recipes associated with a first meal of the plurality of meals is determined [0152]. In step 967, a second set of recipes of the plurality of recipes associated with a second meal of the plurality of meals is determined [0153]); identifying a first set of components for the first artifact of the plurality of artifacts and a second set of components for the second artifact of the plurality of artifacts (In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962 [0152]. In one embodiment, each recipe of the second set of recipes satisfies the one or more common recipe constraints acquired in step 962 [0153]. In one example, the one or more recipe constraints may include a constraint that each meal of the plurality of meals includes one or more common ingredients (e.g., a particular vegetable or meat) [0149]); determining a first set of component ratios for the first set of components of the first artifact and a second set of component ratios for the second set of components of the second artifact (Each recipe of the first set of recipes may also satisfy a first specific recipe constraint of the plurality of recipe constraints acquired in step 964 [0152]. Each recipe of the second set of recipes may also satisfy a second specific recipe constraint of the plurality of recipe constraints acquired in step 964 [0153]. In one example, a specific recipe constraint may require that a particular meal of the plurality of meals be associated with a particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value) [0150]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining a first set of logical coordinates for the first artifact based on the first set of components and the first set of component ratios, and a second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios (In step 968, a first recipe of the first set of recipes and a second recipe of the second set of recipes are determined such that the first recipe and the second recipe are separated by at least a particular flavor distance. The first recipe and the second recipe may be determined by acquiring a first virtual cooking result associated with the first recipe, acquiring a second virtual cooking result associated with the second recipe, and comparing the first virtual cooking result with the second virtual cooking result. The particular flavor distance may be based on a difference between taste values associated with the first recipe and the second recipe, a difference between aromatic values associated with the first recipe the second recipe, and/or a difference between total flavor intensity values associated with the first recipe and the second recipe [0154]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
Regarding Claim 3, Tokuda teaches: The method of claim 1, further comprising: identifying a set of components for the first artifact (In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized ingredient matrix (SIM) (i.e. used for applicants first artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step [0121]); determining a set of component ratios for the set of components for the first artifact (In step 685 of FIG. 8A, a new SIM is generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684 [0126]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining the first set of logical coordinates for the first artifact, based on the set of components and the set of component ratios for the set of components for the first artifact (In step 686, a first set of resulting ingredient properties is outputted based on the new SIM generated in step 685 [0127]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
Regarding Claim 4, Tokuda teaches: The method of claim 2, further comprising: training a neural network to generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts (The machine learning techniques may use training sets comprising input ingredients, VACs(volatile aromatic compounds), and SCM (standard cooking method) coefficients, and their corresponding updated ingredients and VACs in order to generate output values for the virtual cooking appliance 308. In some cases, the machine learning techniques may use neural networks or support vector machines [0059]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); receiving a suggested third artifact from the neural network (In some embodiments, the outputs of the virtual cooking appliance 308 (e.g., the one or more updated ingredients 392) may be generated using machine learning techniques. In some cases, the machine learning techniques may use neural networks or support vector machines [0059]); correcting the set of components for the third artifact (In response, the virtual cooking appliance 308 may output one or more updated ingredients 392 and one or more updated VACs 393 [0059]); and inputting the correction into the neural network (As depicted in FIG. 3E, the flavor  predictor 310 may receive one or more updated ingredients 392, one or more updated VACs 393.The machine learning techniques may use training sets comprising input ingredients, VACs, and SCM coefficients, and their corresponding taste values, aromatic values, and mouthfeel values in order to generate output values for the flavor predictor 310. In some cases, the machine learning techniques may use neural networks or support vector machines [0061]).
Regarding Claim 5, Tokuda teaches: The method of claim 4, further comprising: inputting the first set of components and the first set of component ratios into a neural network (In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. In step 926, one or more similar recipes are determined based on the first VCR generated in step 925 [0142]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and generating, based on the first set of components and the first set of component ratios, a third artifact (In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated [0143]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio), wherein the first set of component ratios is based on a chemical composition tier (The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients [0115]).
Regarding Claim 6, Tokuda teaches: The method of claim 3, further comprising: identifying a set of components for the second artifact (In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized VAC matrix (SVM) (i.e. used for applicants second artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step [0121]); determining a set of component ratios for the second artifact (In step 685 of FIG. 8A, a new SVM are generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684 [0126]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining the second set of logical coordinates for the second artifact, based on the set of components and the set of component ratios for the second artifact (In step 687, a second set of resulting VAC properties is outputted based on the new SVM generated in step 685 [0127]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
Regarding Claim 7, Tokuda teaches: The method of claim 5, wherein a third set of logical coordinates for the third artifact is determined, the third set of logical coordinates being within the logical distance of the first artifact (Each of the one or more similar recipes is within a particular flavor distance of the first recipe [0170]. The one or more similar recipes include a second recipe. The one or more processors determine one or more second recipe pairs based on the user-defined recipe pairings and the second recipe. The one or more processors determine a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairs [0171]).
Regarding Claim 8, Tokuda teaches: A system for using a composition model to generate compositional artifacts, the system comprising: a memory (FIG. 11 is a block diagram of an embodiment of a computing system environment 2200 [0183] (wherein computing system corresponds to the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063]). Components of computer 2210 may include, but are not limited to, a system memory 2230, [0183]); and a processor in communication with the memory (Components of computer 2210 may include, but are not limited to, a processing unit 2220, a system memory 2230, and a system bus 2221 that couples various system components including the system memory 2230 to the processing unit 2220 [0183];), wherein the computer system is configured to perform a method, the method comprising: identifying a first artifact (In step 922, one or more preferred recipes associated with the particular person are acquired [0140]. (Recipe corresponds to the applicants definition of compositional artifact as disclosed in the instant specification paragraph [0002])); determining a first set of logical coordinates within the compositional artifact model for the first artifact (In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated [0142]. (The coordinates of compositional artifacts may be based on the artifacts' components, relative compositions, and performance vectors (e.g., how the artifact tastes) as disclosed by applicant in instant specification [0031]. This corresponds to: The virtual cooking result or VCR may include quantitative characterizations regarding the expected flavor of the recipe including, for example, the degree of saltiness, the intensity of a particular aroma, and the expected total flavor intensity of the recipe [0046]. Also, compositional artifact model may be substantially similar to composition model as disclosed by applicant in the instant specification paragraph [0059] and the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063] corresponds to a computer system as mentioned earlier)); identifying a tolerance parameter, the tolerance parameter including a range of logical distances, (particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value) [0150]. The particular flavor distance between the recipe and a second recipe may also be based on a difference between a total flavor intensity value associated with the recipe and a second total flavor intensity value associated with the second recipe.[0135]. Note: +/-5% depicts a range and flavor distance which is based on flavor intensity values corresponds to logical distance), a cost of a first component (ingredient costs [0079]. In some cases, the one or more recipe constraints may include budget constraints such as a maximum meal cost associated with each meal of the plurality of meals or a maximum total meal cost for the plurality of meals (e.g., a maximum weekly food budget) [0149]), a component filter (For example, all recipes with a particular ingredient or satisfying one or more recipe constraints may be filtered and outputted to the precluded results filter 366 [0068]), and a set of user preferences (The user preferences filter 365 of FIG. 3F [0068]); calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact (In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe [0142]); identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact (In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe. In step 927, one or more second recipe pairings associated with a second recipe of the one or more similar recipes are determined. [0142]); and notifying a user of the second artifact (In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. In step 930, the new recipe pairing is displayed [0143]. FIG. 2 depicts one embodiment of how recipe recommendations 202-205 as displayed on mobile device 122 [0048] which corresponds to notifying a user).
However, Tokuda does not explicitly disclose: a demographic trend.
Harlan teaches, in an analogous system: a demographic trend (A user can generate meal plans with shopping lists based on the demographic and anthropomorphic information in each group [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tokuda to incorporate the teachings of Harlan to use demographic information. One would have been motivated to do this modification because doing so would give the benefit of allowing the user to select recipes and/or generate a meal plan based on that information as taught by Harlan paragraph [0044].
Regarding Claim 9, Tokuda teaches: The system of claim 8, wherein the composition model is generated by a method comprising: receiving a plurality of artifacts (In step 961, a plurality of recipes is acquired [0149]); identifying a first artifact among the plurality of artifacts and a second artifact among the plurality of artifacts (In step 966 of FIG. 9D, a first set of recipes of the plurality of recipes associated with a first meal of the plurality of meals is determined [0152]. In step 967, a second set of recipes of the plurality of recipes associated with a second meal of the plurality of meals is determined [0153]); identifying a first set of components for the first artifact of the plurality of artifacts and a second set of components for the second artifact of the plurality of artifacts (In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962 [0152]. In one embodiment, each recipe of the second set of recipes satisfies the one or more common recipe constraints acquired in step 962 [0153]. In one example, the one or more recipe constraints may include a constraint that each meal of the plurality of meals includes one or more common ingredients (e.g., a particular vegetable or meat) [0149]); determining a first set of component ratios for the first set of components of the first artifact and a second set of component ratios for the second set of components of the second artifact (Each recipe of the first set of recipes may also satisfy a first specific recipe constraint of the plurality of recipe constraints acquired in step 964 [0152]. Each recipe of the second set of recipes may also satisfy a second specific recipe constraint of the plurality of recipe constraints acquired in step 964 [0153]. In one example, a specific recipe constraint may require that a particular meal of the plurality of meals be associated with a particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value) [0150]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining a first set of logical coordinates for the first artifact based on the first set of components and the first set of component ratios, and a second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios (In step 968, a first recipe of the first set of recipes and a second recipe of the second set of recipes are determined such that the first recipe and the second recipe are separated by at least a particular flavor distance. The first recipe and the second recipe may be determined by acquiring a first virtual cooking result associated with the first recipe, acquiring a second virtual cooking result associated with the second recipe, and comparing the first virtual cooking result with the second virtual cooking result. The particular flavor distance may be based on a difference between taste values associated with the first recipe and the second recipe, a difference between aromatic values associated with the first recipe the second recipe, and/or a difference between total flavor intensity values associated with the first recipe and the second recipe [0154]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
Regarding Claim 10, Tokuda teaches: The system of claim 8, wherein the method further comprises: identifying a set of components for the first artifact (In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized ingredient matrix (SIM) (i.e. used for applicants first artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step [0121]); determining a set of component ratios for the set of components for the first artifact (In step 685 of FIG. 8A, a new SIM is generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684 [0126]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining the first set of logical coordinates for the first artifact, based on the set of components and the set of component ratios for the set of components for the first artifact (In step 686, a first set of resulting ingredient properties is outputted based on the new SIM generated in step 685 [0127]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
	Regarding Claim 11, Tokuda teaches: The system of claim 9, wherein the method further comprises: training a neural network to generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts (The machine learning techniques may use training sets comprising input ingredients, VACs(volatile aromatic compounds), and SCM (standard cooking method) coefficients, and their corresponding updated ingredients and VACs in order to generate output values for the virtual cooking appliance 308. In some cases, the machine learning techniques may use neural networks or support vector machines [0059]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); receiving a suggested third artifact from the neural network (In some embodiments, the outputs of the virtual cooking appliance 308 (e.g., the one or more updated ingredients 392) may be generated using machine learning techniques. In some cases, the machine learning techniques may use neural networks or support vector machines [0059]); correcting the set of components for the third artifact (In response, the virtual cooking appliance 308 may output one or more updated ingredients 392 and one or more updated VACs 393 [0059]); and inputting the correction into the neural network (As depicted in FIG. 3E, the flavor  predictor 310 may receive one or more updated ingredients 392, one or more updated VACs 393.The machine learning techniques may use training sets comprising input ingredients, VACs, and SCM coefficients, and their corresponding taste values, aromatic values, and mouthfeel values in order to generate output values for the flavor predictor 310. In some cases, the machine learning techniques may use neural networks or support vector machines [0061]).
Regarding Claim 12, Tokuda teaches: The system of claim 11, wherein the method further comprises: inputting the first set of components and the first set of component ratios into a neural network (In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. In step 926, one or more similar recipes are determined based on the first VCR generated in step 925 [0142]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and generating, based on the first set of components and the first set of component ratios, a third artifact (In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated [0143]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio), wherein the first set of component ratios is based on a chemical composition tier (The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients [0115]).
Regarding Claim 13, Tokuda teaches: The system of claim 10, wherein the method further comprises: identifying a set of components for the second artifact (In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized VAC matrix (SVM) (i.e. used for applicants second artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step [0121]); determining a set of component ratios for the second artifact (In step 685 of FIG. 8A, a new SVM are generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684 [0126]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining the second set of logical coordinates for the second artifact, based on the set of components and the set of component ratios for the second artifact (In step 687, a second set of resulting VAC properties is outputted based on the new SVM generated in step 685 [0127]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
Regarding Claim 14, Tokuda teaches: The system of claim 12, wherein a third set of logical coordinates for the third artifact is determined, the third set of logical coordinates being within the logical distance of the first artifact (Each of the one or more similar recipes is within a particular flavor distance of the first recipe [0170]. The one or more similar recipes include a second recipe. The one or more processors determine one or more second recipe pairs based on the user-defined recipe pairings and the second recipe. The one or more processors determine a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairs [0171]).
Regarding Claim 15, Tokuda teaches: A computer program product for using a composition model to generate compositional artifacts, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method (FIG. 11 is a block diagram of an embodiment of a computing system environment 2200 [0183] (wherein computing system corresponds to the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063]. Recipe corresponds to the applicants’ definition of compositional artifact as disclosed in the instant specification paragraph [0002]). Computer 2210 typically includes a variety of computer readable media. Computer readable media can be any available media that can be accessed by computer 2210 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer readable media may comprise computer storage media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data [0184]), the method comprising: identifying a first artifact (In step 922, one or more preferred recipes associated with the particular person are acquired [0140]. (Recipe corresponds to the applicants definition of compositional artifact as disclosed in the instant specification paragraph [0002])); determining a first set of logical coordinates within the compositional artifact model for the first artifact (In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated [0142]. (The coordinates of compositional artifacts may be based on the artifacts' components, relative compositions, and performance vectors (e.g., how the artifact tastes) as disclosed by applicant in instant specification [0031]. This corresponds to: The virtual cooking result or VCR may include quantitative characterizations regarding the expected flavor of the recipe including, for example, the degree of saltiness, the intensity of a particular aroma, and the expected total flavor intensity of the recipe [0046]. Also, compositional artifact model may be substantially similar to composition model as disclosed by applicant in the instant specification paragraph [0059] and the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063] corresponds to a computer system as mentioned earlier)); identifying a tolerance parameter, the tolerance parameter including a range of logical distances, (particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value) [0150]. The particular flavor distance between the recipe and a second recipe may also be based on a difference between a total flavor intensity value associated with the recipe and a second total flavor intensity value associated with the second recipe.[0135]. Note: +/-5% depicts a range and flavor distance which is based on flavor intensity values corresponds to logical distance), a cost of a first component (ingredient costs [0079]. In some cases, the one or more recipe constraints may include budget constraints such as a maximum meal cost associated with each meal of the plurality of meals or a maximum total meal cost for the plurality of meals (e.g., a maximum weekly food budget) [0149]), a component filter (For example, all recipes with a particular ingredient or satisfying one or more recipe constraints may be filtered and outputted to the precluded results filter 366 [0068]), and a set of user preferences (The user preferences filter 365 of FIG. 3F [0068]); calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact (In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe [0142]); identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact (In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe. In step 927, one or more second recipe pairings associated with a second recipe of the one or more similar recipes are determined. [0142]); and notifying a user of the second artifact (In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. In step 930, the new recipe pairing is displayed [0143]. FIG. 2 depicts one embodiment of how recipe recommendations 202-205 as displayed on mobile device 122 [0048] which corresponds to notifying a user).
However, Tokuda does not explicitly disclose: a demographic trend.
Harlan teaches, in an analogous system: a demographic trend (A user can generate meal plans with shopping lists based on the demographic and anthropomorphic information in each group [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tokuda to incorporate the teachings of Harlan to use demographic information. One would have been motivated to do this modification because doing so would give the benefit of allowing the user to select recipes and/or generate a meal plan based on that information as taught by Harlan paragraph [0044].
Regarding Claim 16, Tokuda teaches: The computer program product of claim 15, wherein the composition model is generated by a method comprising: receiving a plurality of artifacts (In step 961, a plurality of recipes is acquired [0149]); identifying a first artifact among the plurality of artifacts and a second artifact among the plurality of artifacts (In step 966 of FIG. 9D, a first set of recipes of the plurality of recipes associated with a first meal of the plurality of meals is determined [0152]. In step 967, a second set of recipes of the plurality of recipes associated with a second meal of the plurality of meals is determined [0153]); identifying a first set of components for the first artifact of the plurality of artifacts and a second set of components for the second artifact of the plurality of artifacts (In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962 [0152]. In one embodiment, each recipe of the second set of recipes satisfies the one or more common recipe constraints acquired in step 962 [0153]. In one example, the one or more recipe constraints may include a constraint that each meal of the plurality of meals includes one or more common ingredients (e.g., a particular vegetable or meat) [0149]); determining a first set of component ratios for the first set of components of the first artifact and a second set of component ratios for the second set of components of the second artifact (Each recipe of the first set of recipes may also satisfy a first specific recipe constraint of the plurality of recipe constraints acquired in step 964 [0152]. Each recipe of the second set of recipes may also satisfy a second specific recipe constraint of the plurality of recipe constraints acquired in step 964 [0153]. In one example, a specific recipe constraint may require that a particular meal of the plurality of meals be associated with a particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value) [0150]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining a first set of logical coordinates for the first artifact based on the first set of components and the first set of component ratios, and a second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios (In step 968, a first recipe of the first set of recipes and a second recipe of the second set of recipes are determined such that the first recipe and the second recipe are separated by at least a particular flavor distance. The first recipe and the second recipe may be determined by acquiring a first virtual cooking result associated with the first recipe, acquiring a second virtual cooking result associated with the second recipe, and comparing the first virtual cooking result with the second virtual cooking result. The particular flavor distance may be based on a difference between taste values associated with the first recipe and the second recipe, a difference between aromatic values associated with the first recipe the second recipe, and/or a difference between total flavor intensity values associated with the first recipe and the second recipe [0154]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
Regarding Claim 17, Tokuda teaches: The computer program product of claim 15, wherein the method further comprises: identifying a set of components for the first artifact (In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized ingredient matrix (SIM) (i.e. used for applicants first artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step [0121]); determining a set of component ratios for the set of components for the first artifact (In step 685 of FIG. 8A, a new SIM is generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684 [0126]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining the first set of logical coordinates for the first artifact, based on the set of components and the set of component ratios for the set of components for the first artifact (In step 686, a first set of resulting ingredient properties is outputted based on the new SIM generated in step 685 [0127]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
Regarding Claim 18, Tokuda teaches: The computer program product of claim 16, wherein the method further comprises: training a neural network to generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts (The machine learning techniques may use training sets comprising input ingredients, VACs(volatile aromatic compounds), and SCM (standard cooking method) coefficients, and their corresponding updated ingredients and VACs in order to generate output values for the virtual cooking appliance 308. In some cases, the machine learning techniques may use neural networks or support vector machines [0059]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); receiving a suggested third artifact from the neural network (In some embodiments, the outputs of the virtual cooking appliance 308 (e.g., the one or more updated ingredients 392) may be generated using machine learning techniques. In some cases, the machine learning techniques may use neural networks or support vector machines [0059]); correcting the set of components for the third artifact (In response, the virtual cooking appliance 308 may output one or more updated ingredients 392 and one or more updated VACs 393 [0059]); and inputting the correction into the neural network (As depicted in FIG. 3E, the flavor  predictor 310 may receive one or more updated ingredients 392, one or more updated VACs 393.The machine learning techniques may use training sets comprising input ingredients, VACs, and SCM coefficients, and their corresponding taste values, aromatic values, and mouthfeel values in order to generate output values for the flavor predictor 310. In some cases, the machine learning techniques may use neural networks or support vector machines [0061]).
Regarding Claim 19, Tokuda teaches: The computer program product of claim 18, wherein the method further comprises: inputting the first set of components and the first set of component ratios into a neural network (In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. In step 926, one or more similar recipes are determined based on the first VCR generated in step 925 [0142]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and generating, based on the first set of components and the first set of component ratios, a third artifact (In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated [0143]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio), wherein the first set of component ratios is based on a chemical composition tier (The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients [0115]).
Regarding Claim 20, Tokuda teaches: The computer program product of claim 17, wherein the method further comprises: identifying a set of components for the second artifact (In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized VAC matrix (SVM) (i.e. used for applicants second artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step [0121]); determining a set of component ratios for the second artifact (In step 685 of FIG. 8A, a new SVM are generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684 [0126]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio); and determining the second set of logical coordinates for the second artifact, based on the set of components and the set of component ratios for the second artifact (In step 687, a second set of resulting VAC properties is outputted based on the new SVM generated in step 685 [0127]. The percentage of salt may comprise a ratio [0115] and this corresponds to the component ratio).
Response to Arguments
10.    Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the above rejection for how the new reference Harlan was applied to the amendments. 

Conclusion

11.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm,alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                                                                                                                                                                                                                              /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122